In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-108V
                                   Filed: November 30, 2017
                                        UNPUBLISHED


    JEFFREY CAPUTO,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Ruling on Entitlement; Concession;
    v.                                                       Causation-In-Fact; Influenza (Flu)
                                                             Vaccine; Shoulder Injury Related to
    SECRETARY OF HEALTH AND                                  Vaccine Administration (SIRVA)
    HUMAN SERVICES,

                       Respondent.


Bruce William Slane, Law Office of Bruce W. Slane, P.C., White Plains, NY, for
petitioner.
Jennifer Leigh Reynaud, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1
Dorsey, Chief Special Master:
       On January 23, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that he received a flu vaccine on October 2, 2015,
and that he subsequently suffered a right shoulder injury that included an impingement
syndrome, bicipital tendonitis, supraspinatus tendinosis, deltoid tendonitis, a rotator cuff
arthropathy/tear, acromioclavicular synovitis, and bicipital tenosynovitis. Petition at 1.
The case was assigned to the Special Processing Unit of the Office of Special Masters.
      On November 30, 2017, respondent filed his Rule 4(c) report in which he
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
4(c) Report at 1. Specifically, respondent has determined that petitioner’s alleged injury
is consistent with a shoulder injury related to vaccine administration (“SIRVA”) that was
caused by the administration of petitioner’s flu vaccination. Although there is some
evidence that petitioner has arthritic changes in his shoulder joint, he was entirely
asymptomatic before his vaccination, so that does not present a legal alternative cause.
Id. at 4. Respondent further agrees that no other cause for petitioner’s injury was
identified, that he suffered residual effects of his condition for more than six months, and
that all legal prerequisites to compensation under the Vaccine Act have been satisfied.
Id.
     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.


IT IS SO ORDERED.


                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master